Citation Nr: 9910233	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for an acquired psychiatric disability, claimed as mental 
retardation due to head injuries in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from June 1974 to June 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Reno Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

This appeal has been certified to the Board on the issue of 
entitlement to service connection for mental retardation as a 
result of one or more head injuries in service.  The RO has 
handled this claim as a new claim.  However, it is apparent 
that the appellant is actually attempting to reopen an old 
claim seeking service connection for an acquired psychiatric 
disability, claimed due to head trauma in service, which was 
previously denied by final rating decisions in September 1993 
and May 1995.  Accordingly, the Board has favorably reviewed 
this appeal under the correct legal criteria.  No prejudice 
to the appellant results from this action.  


FINDINGS OF FACT

1.  The claim seeking service connection for an acquired 
psychiatric disability due to head trauma in service has 
previously been denied by final rating decisions in September 
1993 and May 1995.  

2.  Evidence received since May 1995 contributes to a more 
complete picture of the circumstances surrounding the origin 
of the claimed injury or disability.  


CONCLUSION OF LAW

New and material evidence has been received since May 1995, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since 1992, the appellant has been attempting to establish 
his entitlement to service connection for an acquired 
psychiatric disability, usually diagnosed as paranoid 
schizophrenia, which he alleges was caused by one or more 
head injuries which he sustained while serving on active 
duty.  This claim has already been denied by final rating 
decisions in September 1993 and May 1995.  

Once there has been an administratively final denial of a 
claim, whether by the Board or the RO, a claimant must submit 
new and material evidence in order to have VA reopen the 
claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
of Appeals for the Federal Circuit.  See Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  In that decision, the Federal 
Circuit Court commented that, under this standard, the new 
evidence must merely contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince [VA] to alter its rating decision.  Hodge, 155 F.3d 
at 1363.  

The new evidence, received since the now final May 1995 
rating decision, includes original service medical records 
pertaining to the appellant's hospitalization in February 
1975 for psychiatric evaluation.  These records do not 
confirm the appellant's contention that this period of 
hospitalization was precipitated by a head injury, and the 
final diagnosis reported at the end of this period of 
psychiatric evaluation was a personality disorder, rather 
than an acquired psychiatric disability for which service 
connection can be granted (see 38 C.F.R. § 3.303(c)).  
Nevertheless, the Board is convinced that this new evidence 
fully satisfies the requirements cited above as new and 
material evidence.  Thus, the claim is reopened.  


ORDER

The claim seeking service connection for an acquired 
psychiatric disability is reopened.  To this extent, the 
appeal is granted.  


REMAND

In view of the Board's action in reopening the claim, further 
action by the RO is required.  Accordingly, this appeal is 
remanded for the following further action:  

The RO should (a) determine if the 
reopened claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); if so, it 
should next (b) evaluate the merits of 
the reopened claim after ensuring 
compliance with the duty to assist the 
appellant under 38 U.S.C.A. § 5107(b).  
See Winters v. West, No. 97-2180, slip 
op. at 4 (U.S. Vet. App. Feb. 17, 1999).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

